 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KENNETH ALAN SIERRA,                              No. 2:17-cv-2611 KJM AC P
12                         Plaintiff,
13             v.                                          ORDER
14       CDCR DIRECTOR, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action, has filed various

18   motions for relief. ECF Nos. 70-73, 80-81.

19            Two of plaintiff’s motions seek an extension of time to file a second amended complaint.

20   ECF Nos. 73, 80. Good cause appearing, the motions will be granted.

21            Plaintiff has also filed two motions for extension of time to file and serve objections to the

22   December 12, 2019 order denying several of his motions.1 ECF Nos. 70, 72. Plaintiff has

23   simultaneously filed a document entitled “Objections to Magistrate Judge’s Findings and

24   Recommendations and its Points and Authorities and its Conclusion.” ECF No. 75. Though the

25   objections do not specify the date or docket number of the “findings and recommendations” to

26
     1
27     Although plaintiff’s captions refer to the order as findings and recommendations, the contents
     of the motions explicitly refer to the December 12, 2019 order by date and he references the
28   previous extension of time granted at ECF No. 66. ECF Nos. 70, 72.
 1   which plaintiff is objecting, they address the matters adjudicated in the December 12, 2019
 2   order.2 Id. For clarity, the Clerk of the Court will therefore be directed to update the docket to
 3   identify the objections as a motion for reconsideration by the district judge under Local Rule
 4   303(c).3 Because plaintiff’s motion for reconsideration is already timely, the motions for an
 5   extension of time are moot and will be denied as such. Plaintiff is advised that in the future, the
 6   title of any objections or motions for reconsideration must identify the findings and
 7   recommendations or order they address by either date or docket number. Failure to properly
 8   identify the findings and recommendations or order being addressed will result in the objections
 9   or motion for reconsideration being disregarded. See L.R. 230(j), 303(c) (requiring identification
10   of the decision for which reconsideration is sought).
11          Next, plaintiff has filed a motion for a court order referring this cause of action to the
12   District Court’s Judicial Committee “for review and investigation.” ECF No. 71. Because the
13   United States District Court for the Eastern District of California does not have such a committee,
14   this motion will be denied.
15          Finally, plaintiff has filed a motion in which he requests that the court order the FBI to
16   investigate the prison’s alleged perjury and removal of his medical records. ECF No. 81. The
17   requested relief is outside the scope of this court’s authority and will be denied.
18          Accordingly, IT IS HEREBY ORDERED that:
19          1. Plaintiff’s motions for an extension of time to file an amended complaint, ECF Nos.
20   73, 80, are granted, and he shall have thirty days from the service of this order to file a second
21   amended complaint.
22          2. Plaintiff’s motions for an extension of time to file a motion for reconsideration, ECF
23   Nos. 70, 72, are denied as moot.
24   ////
25   2
       Plaintiff has previously referred to the December 12, 2019 order as findings and
26   recommendations, even though it does not contain findings and recommendations. See ECF Nos.
     66, 70, 72.
     3
27     The Clerk of the Court will also be directed to update the docket to reflect that the motion for
     reconsideration filed at ECF No. 74 seeks reconsideration of the district judge’s January 15, 2020
28   order at ECF No. 68.
                                                       2
 1          3. The Clerk of the Court is directed to update the docket to reflect that the objections
 2   filed at ECF No. 75 are a motion for reconsideration by the district judge of the magistrate
 3   judge’s December 12, 2019 order at ECF No. 65.
 4          4. The Clerk of the Court is directed to update the docket to reflect that the motion for
 5   reconsideration filed at ECF No. 74 seeks reconsideration of the district judge’s January 15, 2020
 6   order at ECF No. 68.
 7          5. Plaintiff’s motion for referral, ECF No. 71, is denied.
 8          6. Plaintiff’s motion for an FBI investigation, ECF No. 81, is denied.
 9   DATED: February 27, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
